DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The filing and approval of a Terminal Disclaimer is acknowledged. The Double Patenting rejection is withdrawn.
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1 & 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious an apparatus or method comprising a probe head, wherein the light source, the optics system and the probe head are arranged such that the light passes through the optics system, passes through the probe head, and exits the probe head, and wherein the optics system is configured such that, upon entering the probe head, an outermost chief ray of the light with respect to the optical axis of the optics system is divergent to the optical axis and an outermost marginal ray of the light with respect to the optical axis is parallel or divergent to the optical axis, in combination with the rest of the limitations of the claim.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Relevant to claims 1 and 19, Babayoff (US6697164) teaches an illumination module (Figure 4, element 156) and optics system (Figure 1A, element 42) with a probe head in the style of the claim (Figure 1A). Thiel (US8488113) teaches an optics system with outermost marginal rays parallel or divergent to the optical axis (column 6, lines 15-17). However, the instant claims require that the optical system be upstream of the probe head, and that the optics system is configured such that, upon entering the probe head, an outermost chief ray of the light with respect to the optical axis of the optics system is divergent to the optical axis and an outermost marginal ray of the light with respect to the optical axis is parallel or divergent to the optical axis. Thiel teaches an optical system within the probe head itself (Figure 1). Atiya (US9261358) teaches an optical system before the probe head (Figure 1A). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536.  The examiner can normally be reached on M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.C.U/Examiner, Art Unit 2877         

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882